Exhibit 10.1


SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
February 6, 2020, and is made by and between Origin Bank, a Louisiana
state-chartered commercial bank (the “Company”), and the purchasers of the Notes
(as defined herein) named on the signature page hereto (each, a “Purchaser” and,
together the other Purchasers, the “Purchasers”).

RECITALS
WHEREAS, the Company is offering up to $70,000,000 in aggregate principal amount
of Notes (as defined herein) of the Company, which aggregate principal amount is
intended to qualify as Tier 2 Capital (as defined herein);
WHEREAS, concurrently with the purchase of the Notes (as defined herein)
contemplated herein, the Company has agreed to sell, and the Purchasers have
agreed to purchase, Notes in private placements;
WHEREAS, the Company has engaged Stephens Inc. as its placement agent (the
“Placement Agent”) for the offering of the Notes;
WHEREAS, the offer and sale of the Notes by the Company is being made in
reliance upon the exemptions from registration available under Section 3(a)(2)
of the Securities Act of 1933, as amended (the “Securities Act”); and
WHEREAS, the Purchasers are willing to purchase from the Company a Note (the
“Purchased Note”) in the principal amount set forth on each Purchaser’s
signature page hereto (the “Purchased Note Amount”) in accordance with the
terms, subject to the conditions and in reliance on, the recitals,
representations, warranties, covenants and agreements set forth herein and in
the Notes;
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

1.
DEFINITIONS.

1.1    Defined Terms. The following capitalized terms used in this Agreement
have the meanings defined or referenced below. Certain other capitalized terms
used only in specific sections of this Agreement may be defined in such
sections.
“Affiliate” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by or under common control
with said Person and its respective Affiliates.
“Agreement” has the meaning set forth in the preamble.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Note represented by a global certificate, the
rules and procedures of DTC that apply to such transfer or exchange.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New York or Louisiana are permitted
or required by any applicable law, regulation or executive order to close.
“Bylaws” means the bylaws of the Company, as in effect on the Closing Date.
“Charter” means the charter of the Company, as in effect on the Closing Date.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” means February 6, 2020.


1

--------------------------------------------------------------------------------




“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.“Disbursement” has the meaning set forth in Section
3.1.
“DTC” has the meaning set forth in Section 3.1.
“DWAC” has the meaning set forth in Section 3.1.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation.
“Fiscal and Paying Agent” means the fiscal and paying agent appointed in
accordance with the applicable provisions of the Paying Agency Agreement.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Global Notes” has the meaning set forth in Section 3.1.
“Governmental Agency” means, individually or collectively, any federal, state,
county or local governmental department, commission, board, regulatory authority
or agency (including each applicable Regulatory Agency) with jurisdiction over
the Company.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
“Holder” has the meaning set forth in the Notes.
“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the balance sheet of the Company;
and (ii) all obligations secured by any lien in property owned by the Company
whether or not such obligations shall have been assumed; provided, Indebtedness
shall not include deposits or other indebtedness created, incurred or maintained
in the ordinary course of the Company’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.


2

--------------------------------------------------------------------------------




“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided, that
“Material Adverse Effect” shall not be deemed to include the impact of (1)
changes in banking and similar laws, rules or regulations of general
applicability or interpretations thereof by Governmental Agencies, (2) changes
in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company or the Purchasers, (4) direct effects of compliance with
this Agreement on the operating performance of the Company or the Purchasers,
including expenses incurred by the Company or the Purchasers in consummating the
transactions contemplated by this Agreement, (5) the effects of any action or
omission taken by the Company with the prior written consent of the Purchasers
holding a majority of the outstanding aggregate principal amount of the Notes,
and vice versa, or as otherwise contemplated by this Agreement and the Notes and
(6) changes in global, national or regional political conditions, including the
outbreak or escalation of war or acts of terrorism.
“Maturity Date” means February 15, 2030.
“Notes” means the Fixed-to-Floating Subordinated Notes in the form attached as
an exhibit to the Paying Agency Agreement, as amended, restated, supplemented or
modified from time to time, and each Subordinated Note delivered in substitution
or exchange for such Subordinated Note.
“Parent” means Origin Bancorp, Inc., a Louisiana corporation and parent of the
Company.
“Parent’s Reports” means (i) the Parent’s Annual Report on Form 10-K for the
year ended December 31, 2018, as filed with the SEC; (ii) the Parent’s
Definitive Proxy Statement on Schedule 14A related to its 2019 Annual Meeting of
Stockholders, as filed with the SEC; and (iii) the Parent’s Quarterly Reports on
Form 10-Q for the quarters ended March 31, 2019, June 30, 2019 and September 30,
2019, each as filed with the SEC.
“Paying Agency Agreement” means the Fiscal and Paying Agency Agreement entered
into as of the Closing Date.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agent” has the meaning set forth in the recitals.
“Property” means any real property owned or leased by the Company or any
Affiliate of the Company.
“Purchased Note” has the meaning set forth in the preamble.
“Purchased Note Amount” has the meaning set forth in the preamble.
“Purchaser” has the meaning set forth in the preamble.
“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Parent or any of the Parent’s Subsidiaries.
“Special Event” has the meaning set forth in Section 2.11(g) of the Paying
Agency Agreement.
“SEC” means the United States Securities and Exchange Commission.


3

--------------------------------------------------------------------------------




“Secondary Market Transaction” has the meaning set forth in Section 5.7.
“Securities Act” has the meaning set forth in the recitals.
“Subordinated Note Amount” has the meaning set forth in the recitals.
“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2.1(a).
1.2    Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof,” “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Notes and the
Paying Agency Agreement shall be deemed to be to such documents as amended,
modified or restated from time to time. With respect to any reference in this
Agreement to any defined term, (i) if such defined term refers to a Person, then
it shall also mean all heirs, legal representatives and permitted successors and
assigns of such Person, and (ii) if such defined term refers to a document,
instrument or agreement, then it shall also include any amendment, replacement,
extension or other modification thereof.
1.3    Exhibits Incorporated. All exhibits attached are hereby incorporated into
this Agreement.

2.
SUBORDINATED DEBT.

2.1    Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to each Purchaser a Purchased Note, which
will be issued pursuant to the Paying Agency Agreement, in an amount equal to
the Purchased Note Amount. Each Purchaser agrees to purchase a Purchased Note
from the Company on the Closing Date in accordance with the terms of, and
subject to the conditions and provisions set forth in, this Agreement, the
Paying Agency Agreement and the Notes. The Purchased Note Amount shall be
disbursed by each Purchaser in accordance with Section 3.1.
2.2    The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of the Company at 10:00 a.m. (local time)
on the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree. The Closing shall occur simultaneously with respect to
the Notes.
2.3    Right of Offset. Each Purchaser hereby expressly waives any right of
offset such Purchaser may have against the Company.
2.4    Use of Proceeds. The Company shall use the net proceeds from the sale of
Notes for general corporate purposes.

3.
DISBURSEMENT.

3.1    Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to the Purchasers this Agreement in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
disburse in immediately available funds the Purchased Note Amount set forth next
to its name on its signature page hereto to the Company in exchange for an
electronic securities entitlement through the facilities of The Depository Trust
Company (“DTC”) in accordance with each Purchaser’s Deposit/Withdrawal At
Custodian (“DWAC”) information set forth on its signature page hereto and the
Applicable Procedures in the Purchased Note with a principal amount equal to
such Purchased Note Amount (the “Disbursement”). The Company will deliver to the
Fiscal and Paying Agent one or more global certificates representing the Notes
(collectively, the “Global Notes”) registered in the name of Cede & Co., as
nominee for DTC.


4

--------------------------------------------------------------------------------




3.2    Conditions Precedent to Disbursement.
3.2.1    Conditions to the Purchasers’ Obligation. The obligation of the
Purchasers to consummate the purchase of the Notes at the Closing and to effect
the Disbursement is subject to delivery by or at the direction of the Company to
the Purchasers (or, with respect to the Paying Agency Agreement) each of the
following (or written waiver by the Purchasers that will hold a majority of the
outstanding aggregate principal amount of the Notes after the Closing prior to
such delivery):
(a)    Transaction Documents. This Agreement, the Paying Agency Agreement and
the Global Notes (collectively, the “Transaction Documents”), each duly
authorized and executed by the Company, and delivery of written instruction to
the Fiscal and Paying Agent (with respect to the Paying Agency Agreement).
(b)    Authority Documents.
(i)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Charter of the Company;

(ii)
A certificate with respect to the Company’s good standing in the State of
Louisiana issued by the Louisiana Office of Financial Institutions;

(iii)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Bylaws of the Company;

(iv)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
resolutions of the board of directors of the Company and any committee thereof
authorizing the execution, delivery and performance of the Transaction
Documents;

(v)
An incumbency certificate of the Secretary or Assistant Secretary of the Company
certifying the names of the officer or officers of the Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and

(vi)
The opinion of Covington & Burling LLP, counsel to the Company, and of Jones
Walker, Louisiana counsel to the Company, each dated as of the Closing Date,
substantially in the form set forth at Exhibit B attached hereto addressed to
the Purchasers and Placement Agent.

(c)    Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
the Purchasers may reasonably request.
3.2.2    Conditions to the Company’s Obligation.
(a)    Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to the Company or its Subsidiaries or the transactions contemplated
by this Agreement by any Governmental Agency that imposes any restriction or
condition that the Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on the Company’s business or would
materially reduce the economic benefits of the transactions contemplated by this
Agreement to the Company to such a degree that Company would not have entered
into this Agreement had such condition or restriction been known to it on the
date hereof.
(b)    With respect to the Purchasers, the obligation of the Company to
consummate the sale of the Notes and to effect the Closing is subject to
delivery by or at the direction of the Purchasers to the Company each of the
following (or written waiver by the Company prior to the Closing of such
delivery):
(i)
Transaction Documents. This Agreement, duly authorized and executed by each
Purchaser.



5

--------------------------------------------------------------------------------




(ii)
Form W-9. A duly completed and executed Form W-9 applicable to each Purchaser.

(iii)
Disbursement. Each Purchaser shall disburse the Purchased Note Amount to the
Company in accordance with Section 3.1.

(iv)
Other Documents. Such other certificates, affidavits, schedules, resolutions,
notes and/or other documents which are provided for hereunder or as the Company
may reasonably request.


4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to the Purchasers as follows:
4.1    Organization and Authority.
4.1.1    Organization Matters of the Company and Parent.
(a)    The Company is a Louisiana state chartered bank, is validly existing
under the laws of the State of Louisiana and has all requisite corporate power
and authority to conduct its business and activities as presently conducted, to
own its properties, and to perform its obligations under the Transaction
Documents. The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect on the
Company. The deposit accounts of the Company are insured by the FDIC up to
applicable limits. The Company is an “insured depository institution” as defined
in 12 U.S.C. Section 1813, and has not received any written notice or other
information indicating that any event has occurred which would reasonably be
expected to adversely affect the status of the Company as an FDIC-insured
institution.
(b)    The Parent is a Louisiana corporation, is validly existing under the laws
of the State of Louisiana and has all requisite corporate power and authority to
conduct its business and activities as presently conducted. The Parent is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended.
4.1.2    Capital Stock and Related Matters. All of the outstanding capital stock
of the Company has been duly authorized and validly issued and is fully paid and
non-assessable. There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of the Company or obligating the Company to grant,
extend or enter into any such agreement or commitment to any Person other than
the Company except pursuant to the Company’s equity incentive plans duly adopted
by the Company’s board of directors or employment agreements with the Company’s
employees.
4.2    No Impediment to Transactions.
4.2.1    Transaction is Legal and Authorized. The issuance of the Notes pursuant
to the Paying Agency Agreement, the borrowing of the aggregate of the Note
Amount, the execution of the Transaction Documents and compliance by the Company
with all of the provisions of the Transaction Documents are within the corporate
and other powers of the Company.
4.2.2    Agreement and Paying Agency Agreement. This Agreement and the Paying
Agency Agreement have been duly authorized, executed and delivered by the
Company, and, assuming due authorization, execution and delivery by the other
parties thereto, including the Fiscal and Paying Agent for purposes of the
Paying Agency Agreement, constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.


6

--------------------------------------------------------------------------------




4.2.3    Notes. The Notes have been duly authorized by the Company and when
executed by the Company and completed and authenticated by the Fiscal and Paying
Agent in accordance with, and in the forms contemplated by, the Paying Agency
Agreement and issued, delivered to and paid for by the Purchasers in accordance
with the terms of this Agreement, will have been duly issued under the Paying
Agency Agreement and will constitute legal, valid and binding obligations of the
Company, entitled to the benefits of the Paying Agency Agreement, and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Notes will be
substantially in the forms attached as exhibits to the Paying Agency Agreement.
4.2.4    No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Charter or Bylaws of the Company; (2) any of the terms, obligations,
covenants, conditions or provisions of any contract, agreement, indenture,
mortgage, deed of trust, pledge, bank loan or credit agreement, or any other
agreement or instrument to which Company or the Parent, as applicable, is now a
party or by which it or any of its properties may be bound or affected; (3) any
judgment, order, writ, injunction, decree or demand of any court, arbitrator,
grand jury, or Governmental Agency applicable to the Company; or (4) any
statute, rule or regulation applicable to the Company or the Parent, except, in
the case of items (2), (3) or (4), for such violations, conflicts, breaches or
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company, or (ii) result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any material property or asset of the Company. Neither the
Company nor the Parent is in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing Indebtedness of any kind or pursuant to which any such Indebtedness is
issued, or any other agreement or instrument to which the Company or the Parent,
as applicable, is a party or by which the Company or the Parent, as applicable,
or any of the Company’s or the Parent’s properties may be bound or affected,
except, in each case, only such defaults that would not reasonably be expected
to have, singularly or in the aggregate, a Material Adverse Effect on the
Company.
4.2.5    Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed, in each case, in connection with, or,
in contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except as may be required pursuant to the Securities Act,
the Exchange Act, any applicable state securities laws or “blue sky” laws of the
various states and any applicable federal or state banking laws, rules and
regulations.
4.3    Possession of Licenses and Permits. The Company possesses such permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate Governmental Agencies
necessary to conduct the business now operated by the Company except where the
failure to possess such Governmental Licenses would not reasonably be expected
to have, singularly or in the aggregate, a Material Adverse Effect on the
Company; the Company and Parent are in compliance with the terms and conditions
of all such Governmental Licenses, except where the failure so to comply would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company; all of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect
would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on the Company or Parent; and the Parent has not
received any written notice of proceedings relating to the revocation or
modification of any such Governmental Licenses, except where such proceedings
would not have a Material Adverse Effect on the Company.


7

--------------------------------------------------------------------------------




4.4    Financial Condition.
4.4.1    Financial Statements. The financial statements of the Parent included
in the Parent’s Reports (including the related notes, where applicable) (i) have
been prepared from, and are in accordance with, the books and records of the
Parent; (ii) fairly present in all material respects the results of operations,
cash flows, changes in stockholders’ equity and financial position of Parent and
its consolidated Subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing,
in all material respects with applicable accounting and banking requirements
with respect thereto; and (iv) have been prepared in accordance with GAAP
consistently applied during the periods involved, except, in each case, (A) as
indicated in such statements or in the notes thereto or (B) to the extent that
any unaudited interim financial statements do not contain the footnotes required
by GAAP, and were or are subject to normal and recurring year-end adjustments,
which were not or are not expected to be material in amount, either individually
or in the aggregate. The books and records of the Parent and Company have been,
and are being, maintained in all material respects in accordance with GAAP and
any other applicable legal and accounting requirements. The Parent and Company
does not have any material liability of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether due or to become due) that is
required to be reflected on or reserved against in a balance sheet prepared in
accordance with GAAP, except for those liabilities that are reflected or
reserved against on the consolidated balance sheet of the Parent contained in
the Parent’s Reports for the Parent’s most recently completed quarterly or
annual fiscal period, as applicable, and for liabilities incurred in the
ordinary course of business consistent with past practice or in connection with
the Transaction Documents and the transactions contemplated hereby and thereby.
4.4.2    Absence of Default. Since the date of the Parent’s latest audited
financial statements, no event has occurred which, either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. The Company is not in default under any Lease, agreement or instrument,
or any law, rule, regulation, order, writ, injunction, decree, determination or
award, non-compliance with which would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company.
4.4.3    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or Parent.
4.4.4    Ownership of Property. The Company has good and marketable title as to
all real property owned by it and good title to all assets and properties owned
by the Company in the conduct of its businesses, whether such assets and
properties are real or personal, tangible or intangible, including assets and
property reflected in the most recent balance sheet contained in the Parent’s
Reports or acquired subsequent thereto (except to the extent that such assets
and properties have been disposed of in the ordinary course of business since
the date of such balance sheet), subject to no encumbrances, liens, mortgages,
security interests or pledges, except (i) those items which secure liabilities
for public or statutory obligations or any discount with, borrowing from or
other obligations to the Federal Home Loan Bank, inter-bank credit facilities,
reverse repurchase agreements or any transaction by the Company acting in a
fiduciary capacity, (ii) statutory liens for amounts not yet delinquent or which
are being contested in good faith and (iii) such as do not, individually or in
the aggregate, materially and adversely affect the value of such property and do
not materially and adversely interfere with the use made and proposed to be made
of such property by the Company. The Company or Parent, as lessee, has the right
under valid and existing Leases of real and personal properties that are
material to the Company, as applicable, in the conduct of its business to occupy
or use all such properties as presently occupied and used by it. Such existing
Leases and commitments to lease constitute or will constitute operating Leases
for tax accounting purposes, except as otherwise disclosed in the Parent’s
Reports, and the Lease expense and minimum rental commitments with respect to
such Leases and Lease commitments are as disclosed in all material respects in
the Parent’s Reports.
4.5    No Material Adverse Change. Since the date of the Parent’s latest audited
financial statements, there has been no development or event which has had or
would reasonably be expected to have a Material Adverse Effect on the Company.


8

--------------------------------------------------------------------------------




4.6    Legal Matters.
4.6.1    Compliance with Law. The Company (i) has complied with and (ii) is not
under investigation with respect to, and, to the Company’s knowledge, has not
been threatened to be charged with or given any notice of any material violation
of, any applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of its business or the ownership of its
properties, except where any such failure to comply or violation would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company. The Company is in compliance with, and at all
times prior to the date hereof has been in compliance with, (x) all statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any Governmental Agency, applicable to it, and (y) its own
privacy policies and written commitments to customers, consumers and employees,
concerning data protection, the privacy and security of personal data, and the
nonpublic personal information of its customers, consumers and employees, in
each case except where any such failure to comply, would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company. At no time during the two years prior to the date hereof has the
Company received any written notice asserting any violations of any of the
foregoing.
4.6.2    Regulatory Enforcement Actions. The Company is in compliance in all
material respects with all laws administered by and regulations of any
Governmental Agency applicable to it, except where the failure to comply with
which would not have a Material Adverse Effect on the Company. Neither the
Company nor any of its officers or directors is now operating under any
restrictions, agreements, memoranda, commitment letter, supervisory letter or
similar regulatory correspondence, or other commitments (other than restrictions
of general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge, (i) any such restrictions threatened, (ii) any agreements,
memoranda or commitments being sought by any Governmental Agency, or (iii) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remain
unresolved.
4.6.3    Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company at law or in equity or before or by any federal, state,
municipal, or other governmental department, commission, board, or other
administrative agency, domestic or foreign, that would reasonably be expected to
have, singularly or in the aggregate, a Material Adverse Effect on the Company,
or affect issuance or payment of the Notes; and the Company is not a party to or
named as subject to the provisions of any order, writ, injunction, or decree of,
or any written agreement with, any court, commission, board or agency, domestic
or foreign, that would reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company.
4.6.4    Environmental. The Company is in compliance in all material respects
with all Hazardous Materials Laws, except where such noncompliance would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company. There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law, except for such actions or claims that would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company.
4.6.5    Brokerage Commissions. Except for commissions paid to the Placement
Agent, neither the Company nor any Affiliate of the Company is obligated to pay
any brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6    Investment Company Act. The Company is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
4.6.7    Section 3(a)(2). The offer and sale of the Notes by the Company is
being made in reliance upon the exemptions from registration available under
Section 3(a)(2) of the Securities Act.


9

--------------------------------------------------------------------------------




4.7    No Misstatement. None of the representations, warranties, covenants and
agreements made in this Agreement or in any certificate or other document
delivered to the Purchasers, when viewed together as a whole, by or on behalf of
the Company pursuant to or in connection with this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein not misleading in light of the
circumstances when made or furnished to the Purchasers and as of the Closing
Date (except for any statement therein or omission therefrom which was
corrected, amended or supplemented or otherwise disclosed in a subsequent
certificate or other document on or prior to the Closing Date).
4.8    Internal Accounting Controls. The Company and the Parent have established
and maintain a system of internal control over financial reporting that pertains
to the maintenance of records that accurately and fairly reflects the
transactions and dispositions of the Company’s assets (on a consolidated basis),
provides reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, and that the
Company’s receipts and expenditures are being made only in accordance with
authorizations of Company management and board of directors, and provides
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of assets of the Company that would have a
Material Adverse Effect on the Company. Such internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of the Parent’s financial reporting and the preparation of the Parent’s
financial statements for external purposes in accordance with GAAP. Since the
conclusion of the Company’s last completed fiscal year, there has not been and
there currently is not, to the Company’s knowledge, (i) any significant
deficiency or material weakness in the design or operation of its internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s or the Parent’s internal control over
financial reporting. The Company (A) has implemented and maintains disclosure
controls and procedures which it believes are reasonably designed and maintained
to ensure that material information relating to the Company is made known to the
Chief Executive Officer and the Chief Financial Officer of the Company by others
within the Company and (B) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s outside auditors and the audit
committee of the Company’s board of directors any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s internal control over financial reporting. Such disclosure controls
and procedures are effective for the purposes for which they were established.
4.9    Tax Matters. The Company and the Parent have (i) filed all material
foreign, United States federal, state and local tax returns, information returns
and similar reports that are required to be filed, and all such tax returns are
true, correct and complete in all material respects, and (ii) paid all material
taxes required to be paid by it and any other material assessment, fine or
penalty levied against it other than taxes (A) currently payable without penalty
or interest, or (B) being contested in good faith by appropriate proceedings.
4.10    Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement are true and correct as of
the date hereof and as otherwise specifically provided herein or therein. Any
certificate signed by an officer of the Company and delivered to the Purchasers
or to counsel for the Purchasers shall be deemed to be, as of the date of such
certificate, a representation and warranty by the Company to the Purchasers as
to the matters set forth therein.

5.
GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with the Purchasers as follows:
5.1    Compliance with Transaction Documents. The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations of the Company under the Transaction Documents.
5.2    Affiliate Transactions. The Company shall not enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and upon terms consistent with applicable laws and regulations and
found by the appropriate board(s) of directors (or comparable organizational
bodies) to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.


10

--------------------------------------------------------------------------------




5.3    Compliance with Laws.
5.3.1    Generally. The Company shall comply in all material respects with all
applicable statutes, rules, regulations, orders and restrictions in respect of
the conduct of its business and the ownership of its properties, except, in each
case, where such noncompliance would not reasonably be expected to have a
Material Adverse Effect on the Company.
5.3.2    Regulated Activities. The Company shall not engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect on the Company.
5.3.3    Taxes. The Company shall promptly pay and discharge all material taxes,
assessments and other governmental charges imposed upon the Company or upon the
income, profits, or property of the Company and all claims for labor, material
or supplies which, if unpaid, will result in the imposition of a lien or charge
upon the property of the Company. Notwithstanding the foregoing, the Company
shall not be required to pay any such tax, assessment, charge or claim, so long
as the validity thereof is being or shall be contested in good faith by
appropriate proceedings, and appropriate reserves therefor shall be maintained
on the books of the Company.
5.4    Corporate Existence. The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence;
provided, however, that the Company may consummate a merger in which (i) the
Company or Parent is the surviving entity or (ii) if Company or Parent is not
the surviving entity, the surviving entity assumes, by operation of law or
otherwise, all of the obligations of the Company under the Notes, and in
connection with any such merger, the Company or Parent may be merged with and/or
into another bank or depository institution.
5.5    Tier 2 Capital. If all or any portion of the Notes ceases to be deemed to
be Tier 2 Capital, other than due to the limitation imposed on the capital
treatment of subordinated debt during the five years immediately preceding the
Maturity Date of the Notes, the Company will as promptly as reasonably
practicable notify the Holders of the Notes, and thereafter, subject to the
terms of the Paying Agency Agreement, the Company and the Holders will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Notes to qualify as Tier 2 Capital; provided, that nothing
contained in this Agreement shall limit the Company’s right to redeem the Notes
upon the occurrence of a Special Event.
5.6    Absence of Control. It is the intent of the parties to this Agreement
that in no event shall the Purchasers, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, the Company, and the
Purchasers shall not exercise, or be deemed to exercise, directly or indirectly,
a controlling influence over the management or policies of the Company.


11

--------------------------------------------------------------------------------




5.7    Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Notes or any portion thereof in a
single asset securitization or a pooled loan securitization of rated single or
multi-class securities secured by or evidencing ownership interests in the Notes
(each such securitization is referred to herein as a “Secondary Market
Transaction”). In connection with any such Secondary Market Transaction, the
Company shall reasonably cooperate with the Purchasers and otherwise reasonably
assist the Purchasers in satisfying the market standards to which the Purchasers
customarily adheres or which may be reasonably required in the marketplace or by
applicable rating agencies in connection with any such Secondary Market
Transaction. Each Purchaser shall bear the cost and expenses of any such
Secondary Market Transaction; provided, that the Company shall bear the costs
and expenses for any such Secondary Market Transactions that represent a
principal amount of at least $5,000,000, but in no event shall the Company be
required to incur more than $7,500 in costs or expenses per Purchaser or $30,000
in the aggregate for all Purchasers in connection therewith. Subject to the
terms of future confidentiality agreements which will be entered into in
connection with the receipt of confidential information at that time,
information regarding the Company or the Parent may be furnished without
liability, except in the case of gross negligence or willful misconduct, to the
Purchasers and to any Person reasonably deemed necessary by the Purchasers in
connection with such Secondary Market Transaction. Each Purchaser shall cause
any Person to whom such Purchaser wishes to deliver confidential Company or
Parent information related to the Secondary Market Transaction to execute and
deliver to the Company a non-disclosure agreement reasonably acceptable to the
Company unless such Person is a party to a commercially reasonable
non-disclosure agreement to which the Company is a third party beneficiary. All
documents, financial statements, appraisals and other data relevant to the
Company or the Parent or the Notes may be retained by any such Person, subject
to the terms of any applicable non-disclosure agreement.
5.8    Insurance. At its sole cost and expense, the Company shall maintain bonds
and insurance to such extent, covering such risks as is required by law or as is
usual and customary for owners of similar businesses and properties in the same
general area in which the Company operates. All such bonds and policies of
insurance shall be in a form, in an amount and with insurers recognized as
adequate by prudent business persons.
5.9    Quoting on Bloomberg and DTC Registration. The Company shall use
commercially reasonable efforts to cause the Notes to be quoted on Bloomberg and
registered in the name of Cede & Co. as nominee for DTC.

6.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

Each Purchaser (on behalf of itself and not on behalf on any other Purchaser,
severally and not jointly) hereby represents and warrants to the Company, and
covenants with the Company as follows:
6.1    Legal Power and Authority. Each Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. Each Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization.
6.2    Authorization and Execution. The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
each Purchaser, and, assuming due authorization, execution and delivery by the
other parties thereto, this Agreement is a legal, valid and binding obligation
of each Purchaser, enforceable against each Purchaser in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
6.3    No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) the Purchasers’ organizational documents, (ii) any agreement to which
a Purchaser is party, (iii) any law applicable to any Purchaser or (iv) any
order, writ, judgment, injunction, decree, determination or award binding upon
or affecting any Purchaser.
6.4    Purchase for Investment. Each Purchaser is purchasing a Purchased Note
for its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same. Each
Purchaser has no present or contemplated any agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Purchased Note in any manner.


12

--------------------------------------------------------------------------------




6.5    Institutional Accredited Investor. Each Purchaser is and will be on the
Closing Date either (i) an institutional “accredited investor” as such term is
defined in Rule 501(a) of Regulation D (“Regulation D”) and has not less than
$5,000,000 in total assets (an “Institutional Accredited Investor”), or (ii) a
“qualified institutional buyer” as such term is defined in Rule 144A under the
Securities Act that is also an Institutional Accredited Investor.
6.6    Financial and Business Sophistication. Each Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the Notes. Each
Purchaser has relied solely upon its own knowledge of, and/or the advice of its
own legal, financial or other advisors with regard to, the legal, financial, tax
and other considerations involved in deciding to invest in the Notes. Each
Purchaser has adequate means of providing for its current needs and personal
contingencies and has no need for liquidity in its investment in the Notes.
6.7    Ability to Bear Economic Risk of Investment. Each Purchaser recognizes
that an investment in the Notes involves substantial risk. Each Purchaser has
the ability to bear the economic risk of the prospective investment in the
Notes, including the ability to hold the Purchased Note indefinitely, and
further including the ability to bear a complete loss of all of the its
investment in the Company.
6.8    Information. Each Purchaser acknowledges that: (i) it is not being
provided with the disclosures that would be required if the offer and sale of
the Notes were registered under the Securities Act, nor is such Purchaser being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Notes; (ii) it has conducted its own examination of
the Company and the terms of the Notes to the extent it deems necessary to make
its decision to invest in the Notes; (iii) it has availed itself of publicly
available financial and other information concerning the Company to the extent
it deems necessary to make its decision to purchase the Purchased Note and (iv)
it has not received nor relied on any form of general solicitation or general
advertising (within the meaning of Regulation D) from the Company in connection
with the offer or sale of the Notes. Each Purchaser has reviewed the information
set forth in the Parent’s Reports, the exhibits and schedules hereto and the
information contained in the virtual data room established by the Company in
connection with the transactions contemplated by this Agreement.
6.9    Access to Information. Each Purchaser acknowledges that it and its
advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by such
Purchaser or its advisors and have been given the opportunity to ask questions
of, and to receive answers from, Persons acting on behalf of the Company
concerning terms and conditions of the transactions contemplated by this
Agreement in order to make an informed and voluntary decision to enter into this
Agreement and to invest in the Notes.
6.10    Investment Decision. Each Purchaser has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other Person or
entity, including the Placement Agent (or, with respect to the Paying Agency
Agreement, the Fiscal and Paying Agent). Neither such inquiries nor any other
due diligence investigations conducted by it or its advisors or representatives,
if any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein. Each Purchaser is not relying
upon, and has not relied upon, any advice, statement, representation or warranty
made by any Person by or on behalf of the Company or Parent, including the
Placement Agent (or, with respect to the Paying Agency Agreement, the Fiscal and
Paying Agent), except for the express statements, representations and warranties
of the Company made or contained in this Agreement. Furthermore, each Purchaser
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of the Purchaser and (ii) nothing in this Agreement or any
other materials presented by or on behalf of the Company to any Purchaser in
connection with the purchase of the Notes constitutes legal, tax, accounting or
investment advice.
6.11    Private Placement; No Registration; Restricted Legends. Each Purchaser
understands and acknowledges that the Notes are being sold by the Company
without registration under the Securities Act in reliance on the exemption from
federal and state registration set forth in Section 3(a)(2) of the Securities
Act. Each Purchaser is not subscribing for Notes as a result of or subsequent to
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting. Each Purchaser further acknowledges its
primary responsibilities under the Securities Act and, accordingly, will not
sell or otherwise transfer the Notes or any interest therein without complying
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder and the requirements set forth in this Agreement.


13

--------------------------------------------------------------------------------




6.12    Placement Agent. Each Purchaser will purchase its Purchased Note
directly from the Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other broker or dealer have any obligation
to make a market in the Notes.
6.13    Tier 2 Capital. If the Company provides notice as contemplated in
Section 5.5 of the occurrence of the event contemplated in such section,
thereafter the Company and each Purchaser will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the Notes to
qualify as Tier 2 Capital; provided, that nothing contained in this Agreement
shall limit the Company’s right to redeem the Notes upon the occurrence of a
Special Event.
6.14    Accuracy of Representations. Each Purchaser understands that each of the
Placement Agent and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgments and agreements in connection with the
transactions contemplated by this Agreement and agrees that if any of the
representations or acknowledgments made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and the Company.
6.15    Representations and Warranties Generally. The representations and
warranties of each Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of a Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be, as of the date of such
certificate, a representation and warranty by such Purchaser to the Company as
to the matters set forth therein.

7.
MISCELLANEOUS.

7.1    Prohibition on Assignment by the Company. The Company may not assign,
transfer or delegate any of its rights or obligations under this Agreement or
the Notes without the prior written consent of the Purchasers holding a majority
of the outstanding aggregate principal amount of the Notes.
7.2    Time of the Essence. Time is of the essence for this Agreement.
7.3    Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by the parties hereto. No failure to exercise or delay in exercising, by
any party hereto or any holder of the Notes, of any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof, or the exercise of any other right or remedy provided by law. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any right or remedy provided by law or equity.
7.4    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular Persons or situations, the remainder of this Agreement, and the
application of such provision to Persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.5    Notices. Any notice which any party hereto may be required or may desire
to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, or if sent by
email, addressed:


14

--------------------------------------------------------------------------------




if to the Company:
Origin Bank
500 South Service Road East
Ruston, LA 71270
Attention: Chris Reigelman
with a copy (which shall not constitute notice) to:
Covington & Burling LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Attention: Michael P. Reed
                 mreed@cov.com
                 Christopher J. DeCresce
                 cdecresce@cov.com
if to the Purchasers:
to the address indicated on each Purchaser’s signature page attached to this
Agreement.

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally, sent if sent by email or, if mailed,
three Business Days after it shall have been deposited in the United States
mails as aforesaid or, if sent by overnight courier, the Business Day following
the date of delivery to such courier (provided next business day delivery was
requested).
7.6    Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless the Purchasers holding a majority of the
outstanding aggregate principal amount of the Notes consent in writing, no
assignment made by the Company in violation of this Agreement shall be effective
or confer any rights on any purported assignee of the Company. The term
“successors and assigns” will not include a purchaser of any of the Notes from
any Purchaser merely because of such purchase.
7.7    No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of the
Purchasers shall be deemed to make any Purchaser a partner or joint venturer
with the Company.
7.8    Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to the Purchasers
shall be in form and substance reasonably satisfactory to the Purchasers.
7.9    Entire Agreement. This Agreement, the Paying Agency Agreement and the
Notes along with the exhibits hereto and thereto constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and may not
be modified or amended in any manner other than by supplemental written
agreement executed by the parties hereto. No party, in entering into this
Agreement, has relied upon any representation, warranty, covenant, condition or
other term that is not set forth in this Agreement, the Paying Agency Agreement
or in the Notes.
7.10    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws to the extent such laws or principles
would require or permit the application of the laws of any jurisdiction other
than the State of New York. Nothing herein shall be deemed to limit any rights,
powers or privileges which the Purchasers may have pursuant to any law of the
United States of America or any rule, regulation or order of any department or
agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by the Purchasers which is lawful pursuant to, or which
is permitted by, any of the foregoing.
7.11    No Third Party Beneficiary. This Agreement is made for the sole benefit
of the Company and the Purchasers, and no other Person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other Person have any right of action
of any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if they were a party to this
Agreement.
7.12    Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.


15

--------------------------------------------------------------------------------




7.13    Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by email delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
7.14    Knowledge; Discretion. All references herein to the Purchasers’ or any
Purchaser’s or the Company’s knowledge shall be deemed to mean the knowledge of
such party based on the actual knowledge of such party’s Chief Executive Officer
and Chief Financial Officer or such other persons holding equivalent offices.
Unless specified to the contrary herein, all references herein to an exercise of
discretion or judgment by the Purchasers, to the making of a determination or
designation by the Purchasers, to the application of the Purchasers’ discretion
or opinion, to the granting or withholding of the Purchasers’ consent or
approval, to the consideration of whether a matter or thing is satisfactory or
acceptable to the Purchasers, or otherwise involving the decision making of any
Purchaser, shall be deemed to mean that the Purchasers shall decide using the
reasonable discretion or judgment of a prudent lender.
7.15    Waiver of Right to Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES
FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES
AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND
(III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS
IF FULLY INCORPORATED THEREIN.
7.16    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses (including, but not
limited to, attorney’s fees) incurred by it or on its behalf in connection with
the transactions contemplated by this Agreement.
7.17    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.
[Signature Pages Follow]


16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Note Purchase Agreement to be
executed by its duly authorized representative as of the date first above
written.
 
COMPANY:
 
 
 
 
 
ORIGIN BANK
 
 
 
 
By:
 
 
Name:
 
 
Title:
 










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Purchaser has caused this Note Purchase Agreement to be
executed by its duly authorized representative as of the date first above
written.
 
PURCHASER:
 
 
 
 
 
[INSERT PURCHASER'S NAME]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Address of Purchaser:
 
 
 
 
 
 
 
 
Purchased Note Amount:
 
 
 
 
 
 
 
 
Purchaser's DWAC Information:
 
 
 
 
 
DTC Participant Number:
 
 
Entity Name:
 
 
Contact Name:
 
 
Contact Information:
 




